 


 HR 4336 ENR: To amend title 38, United States Code, to provide for the inurnment in Arlington National Cemetery of the cremated remains of certain persons whose service has been determined to be active service.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4336 
 
AN ACT 
To amend title 38, United States Code, to provide for the inurnment in Arlington National Cemetery of the cremated remains of certain persons whose service has been determined to be active service. 
 
 
1.Inurnment of cremated remains in Arlington National Cemetery of certain persons whose service is deemed to be active service 
(a)In generalSection 2410 of title 38, United States Code, is amended by adding at the end the following new subsection:  (c) (1)The Secretary of the Army shall ensure that, under such regulations as the Secretary may prescribe, the cremated remains of any person described in paragraph (2) are eligible for above ground inurnment in Arlington National Cemetery with military honors in accordance with section 1491 of title 10. 
(2)A person described in this paragraph is a person whose service has been determined to be active duty service pursuant to section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note) as of the date of the enactment of this paragraph.. (b)Applicability (1)In generalThe amendment made by subsection (a) shall apply with respect to— 
(A)the remains of a person that are not formally interred or inurned as of the date of the enactment of this Act; and (B)a person who dies on or after the date of the enactment of this Act. 
(2)Formally interred or inurned definedIn this subsection, the term formally interred or inurned means interred or inurned in a cemetery, crypt, mausoleum, columbarium, niche, or other similar formal location. 2.Report on capacity of Arlington National CemeteryNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committees on Veterans’ Affairs and the Committees on Armed Services of the House of Representatives and the Senate a report on the interment and inurnment capacity of Arlington National Cemetery, including— 
(1)the estimated date that the Secretary determines the cemetery will reach maximum interment and inurnment capacity; and (2)in light of the unique and iconic meaning of the cemetery to the United States, recommendations for legislative actions and nonlegislative options that the Secretary determines necessary to ensure that the maximum interment and inurnment capacity of the cemetery is not reached until well into the future, including such actions and options with respect to— 
(A)redefining eligibility criteria for interment and inurnment in the cemetery; and (B)considerations for additional expansion opportunities beyond the current boundaries of the cemetery. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
